Citation Nr: 0601337	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.  The case was certified to the Board by the 
Baltimore, Maryland RO.  The case was remanded in April 2004, 
for further development.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has a 
diagnosis of PTSD based on an independently verified in-
service stressor.

2.  The appellant historically has several episodes of 
recurring ulcer symptoms per year, however, the disorder is 
not manifested by recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or by 
continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for peptic ulcer disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.112- 4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in July and 
November 2001, and in the August 2005 supplemental statement 
of the case, fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  38 U.S.C.A. § 5103.  In this instance, 
even though the veteran was not provided completed notice 
prior to the July 2002 decision, the Board finds that he was 
not prejudiced by such failure.  In this regard, the written 
notice provided fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
The appellant has been provided a meaningful opportunity to 
present evidence in this case.  Finally, the Board finds that 
VA has secured all available pertinent evidence and conducted 
all appropriate development.  Hence, VA has fulfilled its 
duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Service connection for PTSD

Background

The veteran's personnel records show that he was a combat 
engineer (demolition assistant).  He did not serve in the 
Republic of Vietnam, but did serve in Germany.

Service medical records show that in March 1975 the veteran 
was seen for having burning pain in his midepigastrium.  It 
was noted that the veteran was apparently having considerable 
stress in the unit.  The veteran's May 1975 separation 
examination revealed no psychiatric abnormality, and he 
reported no pertinent history.  

Hospitalization records dated in October 1975 from the Ft. 
Howard VA Hospital (VAH) indicated the veteran was admitted 
for knee surgery.  A hospital summary noted that 
psychological and behavioral problems needed further 
investigation.

A VA medical certificate dated in July 1976 indicated the 
veteran was seen for an ulcer; however, he spontaneously 
voiced multiple complaints of depression and family problems.  
Diagnoses included severe depression.

Hospitalization records dated in July 1986 included diagnoses 
of occasional intravenous drug use and possible nervous 
disorder, although no treatment was provided at that time.  A 
VA medical certificate dated in February 1987 indicated that 
psychiatric assistance was requested.

Psychiatric services were noted in December 1992 and progress 
notes indicated that the veteran was admitted for poly 
substance abuse.  The records mentioned that the veteran may 
have carried a psychiatric diagnosis of psychosis, not 
otherwise specified.  A mental status examination included a 
diagnosis of poly substance abuse.

Progress notes dated in August 1999 indicated that the 
veteran still noted problems with "the war" and increased 
stress which worsened his GI symptoms.  The veteran 
complained of anxiety and feeling depressed.  He complained 
of sleep disturbance and worrying about something that took 
place in the military.  He reported having a difficult 
adjustment to the military; he was frequently fearful that he 
would not return home.  He also reported an attempted assault 
that was interrupted.  In July 2000, he underwent an initial 
screening for major depressive disorder and PTSD.  The 
results were negative for depression.

In his stressor statement received in September 2001, the 
veteran reported that he went to Germany in 1974 and was 
given a "blanket party" in which a blanket was thrown over 
his head and different people were feeling and playing with 
his genitals.  The veteran felt they were trying to rape him.  
After the event they told the veteran, "Welcome to Germany, 
rookie."  The veteran indicated that while in Germany he saw 
guys "get their manhood taken away."  He reportedly was 
told that he needed to keep his mouth closed because the same 
thing could happen to him.  The veteran stated that each 
month he had to pay "a fee" to keep this from happening to 
him.  He indicated that he got so stressed out that he was 
hospitalized in a German hospital from worrying.  He reported 
that the doctors told him he had developed worry ulcers.  The 
veteran indicated that he spoke with the First Sergeant about 
this because he was worried he would be next.  

The veteran testified during an October 2003 Board hearing 
that a physician in Germany told him that he had anxiety 
and/or depression related to military service.  He also 
stated that a VA physician in Baltimore also said that this 
was a possibility.  The veteran indicated that upon arrival 
in Germany he was welcomed with a "blanket party" during 
which his private parts were fondled.  The veteran indicated 
that a guy in his company was making passes at him, but he 
overlooked it and stated that he had to do his job.  He 
testified that he had to pay "protection dues" because he 
did not want to have three or four men jumping on him and 
"taking his manhood."  He stated that he went to bed at 
night with a knife under his pillow.  He indicated that he 
did not make any complaints and there was no sign of 
deterioration of his performance because he wanted to be the 
perfect soldier.  He stated that he spoke to his First 
Sergeant about the situation, but did not file a complaint.  
Because he bottled up his emotions, the veteran indicated 
that he developed an ulcer.  The veteran testified that he 
remembered the VA referring him to the PTSD clinic in August 
1999.  He remembered a doctor telling him that he must have 
been under a lot of stress.  

In April 2004, the Board remanded this issue in order to 
obtain further medical evidence and evidence of behavioral 
changes that might constitute credible supporting evidence of 
a stressor.  

A progress note dated in June 2004 from the University of 
Maryland Medical Center noted the veteran's report of 
flashbacks about the military.


Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f).


Analysis

Service medical records are negative for any treatment or 
diagnosis of PTSD.  Moreover, there are no post-service 
medical records showing that the veteran has ever been 
diagnosed with PTSD.  

Nowhere in the record is there a confirmed diagnosis of PTSD.  
In the absence of documented contrary medical opinion, 
further development to confirm alleged stressors is not 
currently warranted.  

The only evidence that the veteran currently suffers from 
PTSD is the theory presented by the veteran himself; however, 
it is the province of trained health care professionals to 
enter conclusions which require medical opinions, such as the 
diagnosis of a disability, and an opinion as to the 
relationship between that disability and service.  Thus, as 
the veteran is a lay person without medical training or 
expertise, his contentions in this regard are not competent 
evidence of a diagnosis of PTSD.  Likewise, any lay 
statements submitted on the veteran's behalf do not provide 
the necessary competent evidence of a current diagnosis.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  In the 
absence of competent evidence of a diagnosis of PTSD, service 
connection for PTSD is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for claimed PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

III.  Increased evaluation for peptic ulcer disease

Background

In a February 1976 rating decision service connection was 
granted for peptic ulcer disease.  A 10 percent rating was 
assigned under 38 C.F.R. § 4.114, Diagnostic Code 7305.  The 
service-connected peptic ulcer disease has remained 10 
percent disabling since.

VA outpatient treatment records dated July 1998 to January 
2001 do not show evidence of severe flare ups due to ulcer 
disease two or three times a year, with each flare up on 
average lasting 10 days in duration.  The records show that 
the veteran's hematocrit and hemoglobin levels were below 
normal in June 1998, but anemia was not diagnosed.  The 
appellant was H. pylori positive and was treated with triple 
therapy in August 1998.  Thereafter, the veteran claimed that 
his stomach was unchanged and still had abdominal 
(periumbilical) discomfort, without radiation.  

A November 1999 gastrointestinal series was positive for 
gastritis and for a gastro esophageal reflux, but the series 
did not reveal an active ulcer.  Likewise, a December 1999 
abdominal computerized tomography scan led to the belief that 
the veteran possibly had gastritis and an esophageal reflux.  
These disorders are not service connected.  In July 2000, the 
veteran stated that he did well as long as he took his 
medication.  Finally, these records are notable for evidence 
of complaints and treatment for the appellant's nonservice 
connected Hepatitis C.

A letter from a VA physician dated in August 2000 indicated 
that the veteran had been followed at the Baltimore VA 
outpatient clinic and had a history of peptic ulcers which 
occasionally flared up and give him pain.  It was noted that 
this might cause him to lose days from work.  

At his November 2001 VA examination, the veteran reported 
weight fluctuation between 126 and 130 pounds over the last 
couple of years.  He reported nausea all day, all the time, 
and admitted to vomiting at least once a week.  He indicated 
that he had some blood noted on the tissue following bowel 
movements.  This reportedly occurred twice a month and his 
primary care provider was aware of this.  He denied 
hematemesis and admitted to diarrhea at least three times a 
month.  The veteran stated that he avoided spicy and greasy 
food, and this made his epigastric pain worse.  He reported 
his epigastric pain was worse in the middle of the night, and 
that the pain woke him up.  His pain level was reportedly 6 
to 10, and occasionally 8 to 10.  He noted that he had been 
having this pattern of sleep disturbance since 1974 without 
change.  He denied any history of malnutrition, debilitation, 
and anemia.  He was taking Pepcid.  The veteran indicated 
that he visited Primary Care every three weeks to six months 
for his duodenum ulcer.  

Examination showed the veteran to be well nourished, small in 
stature, and in no acute distress.  The veteran reported that 
he was 5 feet 5 inches tall and weighed 127 pounds.  The 
abdomen was soft, nondistended, nontender, with normoactive 
bowel sounds in all quadrants.  No palpable 
hepatosplenomegaly or masses were present.  The veteran was 
noted to have an old right vertical surgical scar, from a 
previous gunshot wound.  

A VA barium study was conducted in January 2002.  That 
revealed that the esophagus was normal in caliber with no 
sign of web, structure, ulceration, or filling defect.  
Peristalsis was normal, and under visualization, there was no 
sign of hiatal hernia or reflux.  The impression was 
unremarkable esophogram.  An active ulcer was not diagnosed.

At his October 2003 Board hearing, the veteran testified that 
his ulcer made him lose time from work.  He stated that he 
missed 3 to 4 days of work a week.  Over the course of a year 
he indicated that he missed approximately 60 days of work due 
to flare-ups.  He indicated that he did not eat well, did not 
sleep well, and was on a special diet.  He was told to avoid 
spicy and greasy foods.  The veteran testified that his 
normal body weight was 135 pounds and he presently weighed 
128 or 129 pounds; a year prior he indicated he weighed 130 
pounds.  He stated that he took Zantac for his ulcer.  The 
veteran testified that he was not anemic and sometimes when 
he vomited it would contain blood.  He indicated that he 
worked at the VA hospital in health benefits.

In April 2004, the Board remanded the issue so that the RO 
could issue a statement of the case concerning entitlement to 
an increased evaluation for peptic ulcer disease.

A June 2004 progress note from the University of Maryland 
Medical Center shows complaints of gastrointestinal upset.  
The appellant was noted to use Zantac.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (emphasis 
added).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ulcers are rated as a digestive disorder under 38 C.F.R. § 
4.114 (2004). There is no specific code for a peptic ulcer.  
The appellant's peptic ulcer has previously been rated under 
Diagnostic Code 7305 (duodenal ulcer).  That code provides a 
10 percent rating for a mild duodenal ulcer with recurrent 
symptoms once or twice yearly.  For a 20 percent rating 
moderate symptoms are required, with recurring episodes of 
severe symptoms two to three times per year and averaging 10 
days in duration, or with continuous moderate manifestations.  

Analysis

In the instant case, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
for his service-connected ulcer.  In pertinent part, the 
record fails to objectively establish recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or continuous moderate manifestations.  In a 
January 2002, the veteran had an unremarkable esophogram.  
The veteran testified at his October 2003 Board hearing that 
he missed three to four days of work a week due to his peptic 
ulcer flare-ups, but no supporting evidence was offered.  
Indeed, the veteran's VA treating physician noted in an 
August 2000 statement that the appellant had a history of 
peptic ulcer disease which occasionally flared and gave him 
pain and might cause him to lose days from work.  

The medical record does not show treatment for recurring 
episodes of moderate ulcer disease or more than mild 
symptoms.  There is no competent evidence to show that the 
peptic ulcer disease has been manifested by more than mild 
symptoms in recent years.  Consequently, the Board concludes 
that with such few objective symptoms, and in the absence of 
any objective impairment, the severity of the overall 
disability does not warrant a rating in excess of 10 percent 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation in excess of 10 percent for 
peptic ulcer disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


